UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  JASON BERRY,

                             Plaintiff,
                                                                     19-CV-11123 (CM)
                       -against-
                                                                    TRANSFER ORDER
  ATTORNEY GENERAL OF THE STATE OF
  NEW YORK, et al.,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Sullivan Correctional Facility, brings this pro se action

under 42 U.S.C. § 1983, alleging that New York State officials and corrections officers at Auburn

Correctional Facility violated his constitutional rights. For the following reasons, this action is

transferred to the United States District Court for the Northern District of New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are
           residents of the State in which the district is located; (2) a judicial district in
           which a substantial part of the events or omissions giving rise to the claim
           occurred . . . ; or (3) if there is no district in which an action may otherwise be
           brought as provided in this section, any judicial district in which any
           defendant is subject to the court’s personal jurisdiction with respect to such
           action.

28 U.S.C. § 1391(b).

       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1).

       Plaintiff filed this complaint regarding events occurring at Auburn Correctional Facility,

located in Auburn, New York. Plaintiff lists addresses for Defendants in Albany, New York, and

Auburn, New York. Because Plaintiff does not allege that Defendants reside in this District or
that a substantial part of the events or omissions underlying his claim arose in this District, venue

does not appear to be proper in this District under § 1391(b)(1) or (2).

        Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are

appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see



                                                   2
also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. The underlying events

occurred in Auburn, New York, where most Defendants appear to reside. Auburn is located in

Cayuga County, which falls within the Northern District of New York. See 28 U.S.C. § 112(a).

Venue is therefore proper in the Northern District of New York. See 28 U.S.C. § 1391(b). Based

on the totality of the circumstances, the Court concludes that it is in the interest of justice to

transfer this action to the United States District Court for the Northern District of New York. 28

U.S.C. § 1404(a).

                                           CONCLUSION

        The Clerk of Court is directed to transfer this action to the United States District Court

for the Northern District of New York. The Clerk of Court is further directed to assign this matter

to my docket, mail a copy of this order to Plaintiff, and note service on the docket.

        Whether Plaintiff should be permitted to proceed further without prepayment of fees is a

determination to be made by the transferee court. A summons shall not issue from this Court.

This order closes this case.




                                                   3
       The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 12, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                 4
